Dissenting Opinion.
ST. PAUL, J.
Plaintiffs are merchants and manufacturers doing business in the City of New Orleans, and defendant is a common carrier operating a line of railroad running out of said city and reaching Cairo, 111.
On Saturday, December 22, 1906, at about 5:30 or 6 o’clock in the evening, plaintiffs delivered at defendant’s freight depot, in said City of New Orleans, a dray-load of merchandise consisting of 34 bundles of burlap bags, forming part of a carload lot of 200 and odd bundles to be transported to said City of Cairo, Ill., and there delivered to the H. L. Halliday Mill Co.
The fact that said 34 bundles were to form part of a carload lot, as well as the destination and consignee *161were known to defendant’s agent, and in accordance with the usual custom in such cases he received the goods and issued a memorandum receipt, which, in due course, was to be surrendered when the full carload lot would be completed and a formal dray ticket issued for the whole.
On the evening of .Sunday, December 23, 1906, defendant’s freight depot, filled with an assortment of merchandise of every description was totally destroyed by fire and plaintiff’s goods were consumed with the rest.
The origin of the fire is not shown, and the issue involved herein is whether defendant held the goods so destroyed as carrier or merely as warehouseman.
The case, therefore, presents the question squarely whether or not, when the shipper tenders, and the carrier accepts, a drayload of goods as part of a carload lot, a contract of affreightment is thereby immediately entered into between them and the liability of a carrier then and there attaches, and not merely that of a warehouseman.
And it seems to me that to state the question is to answer it.
If the liability thereby incurred be only that of warehouseman (either gratuitous or for hire) then it follows that the shipper, who intends to contract with a carrier and not with a warehouseman, and the carrier who, in this State at least, cannot lawfully be a warehouseman, and certainly has no intention of acting as such, find themselves parties, not to a contract of affreightment, which both had in mind, but to a contract for storage, which was not contemplated by either party, but made for them by law.
And in that case, if the shipper be unwilling to have such a contract made for him by law, and risk his goods in the flimsy structure which usually answers for a freight depot with only a warehouseman’s responsibility *162for his protection, he must then deliver the whole shipment, a whole carload, for instance, at one time. And this very strange consequence their follows: That the law, which, when it comes to the removal of goods by a consignee, recognizes that the impracticable means the impossible, yet grows suddenly unappreciative when the shipper seeks to invoke the same rule in the matter of deliveries to be made by him.
Now, I fully appreciate the fairness and equity of a rule which, in view of the high degree of responsibility to which he is liable, will not subject the carrier to such responsibility for any greater length of time than that which may be necessary to enable the consignee to take his goods away, and obliges the latter to remove them within a reasonable time; a rule which can be justified by many articles of our Code. And “reasonable time” has reference not only to actual time elapsed, but makes allowance as well for the nature and quantity of the goods to be removed, otherwise the term “reasonable time,” would be a misnomer and should be changed to “fixed” so that the rule would read “within a fixed time. ’ ’
And I can readily perceive that the same rule, on the same principle, ought to apply to the shipper. He should not be permitted to subject the carrier to a greater responsibility than that which the latter may reasonably be presumed to have accepted by delaying beyond the time usual and necessary to deliver the whole shipment which the carrier has agreed to forward at one time.
Hence, where the shipper, for his own convenience, uses the carrier’s depot as a place in which to collect his •goods or deposit merchandise which the carrier is to forward only when and as directed, it would be unreasonable to hold the carrier liable as a carrier, since, as yet, no contract for carriage has been entered into between the parties.
*163But it is quite different when the merchandise is tendered as part of a shipment to go forward as soon as the balance is delivered, and the carrier receives it agreeing to carry it as a single shipment, as much to his own advantage as to that of the shipper. Here there is a contract of affreightment and there is and can be no other liability than that of a carrier.
Our Code (Civil Code, Art. 2752) qualifies in no manner the liability of a carrier, for goods delivered at his place of deposit to be carried by him. Nothing is said about that liability beginning only when the whole shipment is completed.
No such rule is recognized by the Code Napoleon from which our article is derived. The Commercial Codes of France, Germany, Italy and Spain, of Mexico, Argentina and Chile, draw no such distinction. None ever appeared to the Courts and law writers of France; the Courts of Great Brittain and the great English authors' who wrote on principles, have failed to note or mention any such distinction; and the only reason I can conceive why all these law-givers, expounders, and commentators have failed to observe a distinction so important, is because no such distinction exists.
The Supreme Court of this State has applied the text of our Code without regard to any such distinction. Passing by Barrett vs. Salter et al. (10 Rob. 434) which may not be in point because there was evidence of negligence, we still have Roth vs. Harkson et al. (18 An. 705), where there was no evidence of negligence, and the defendants were sued exclusively on their liability as- common carriers. In that case the vessel was to receive and carry 64 bales of cotton all of which were delivered on a Saturday, except a few bales which were delivered only on the following Monday. Out of a lot of 22 bales delivered late Saturday evening (too late to be put on *164board), one bale was found'missing on the Monday. But it was held that the defendants were liable as common carriers; even though it clearly appeared that the whole shipment was still incomplete when the loss occurred, and notwithstanding that the rule as to when the carrier’s liability began was “elementary,” as stated in Barron vs. Eldridge (100 Mass. 455), decided about the same time.
It is true that in that case the defendant were ultimately discharged because the suit was brought by the drayman who had paid for the lost bale, and it was held that he was not thereby subrogated to the rights of his .employers; but the point was made, argued, submitted and passed upon, whether there was a complete delivery to the defendants as common carriers.
And it seems to be that a conclusion reached unanimously by the Supreme Court of this State, even if to be considered as a judicial dictum, is a safer guide in this jurisdiction than an obiter dictum by a divided court of some other State.
For such is the authority relied on by defendant herein, Watts vs. Boston, Etc. R. R. Co. (106 Mass. 466). The case came up on a bill of exception to the charge of the trial Judge. Defendants contended that the goods were being held for plaintiff’s convenience; plaintiff contended that defendant had been directed to ship; and the trial Judge charged that the defendant was liable even if given only authority to ship. As said by the Court, that was a stronger position against defendant than even plaintiff contended for, and a majority of the Court held that mere authority to ship was not sufficient, since defendant “had not been instructed to ship, and had, not agreed to do so.” (Italics mine.) In other words, there was no contract to - carry the goods, and, hence, could be no liability as carrier. And then proceeding “argu*165endo” the Court did say something about “Articles transported by carload lots which are delivered at the depot on different days and in small quantities to be kept there till one or more carload lots are collected.” And of “the duty of transportation” not arising on the delivery of a single dray load simply because authority might have been given to ship the goods in small quantities. But no question was before the Court of a contract by the carrier with the shipper to furnish transportation for a carload lot; and the Court seemed to have had in mind the convenience and economy'to the carrier in the mode of shipment; so that the illustration actually conflicts with the rule that if the shipment is delayed for the convenience of the carrier himself he is, of course, responsible. This I mention only to' show the question could not even have been argued; had it been, the Court would have better understood the meaning of shipping by carload lots, such as we have in this case. The passage is purely obiter and should not be accepted as authority.
The other authorities relied on by defendant herein merely state a general rule, but make no such application of that rule as, in my opinion,' conflicts with the views herein expressed; except perhaps the case from Kansas, Mo. Pac R. R. Co. vs. Riggs (62 Pac. Rep. 712), a case which, to me, is uninteligible, for the goods were struck by lightning, and the case seems to have been remanded for evidence as to the condition of defendant’s lightning arresters. This was thrusting defendant from the pan into the fire, and it is to be presumed that the Court was not given an opportunity to reconsider its ruling through any application for a rehearing on the part of the plaintiff. At any rate this authority is not binding on me, and the reasoning does not appeal to me.
I am, therefore, constrained to dissent from the opinion and decree of the majority of the Court herein.
Rehearing refused February 9, 1910.
Writ refused by Supreme Court March 16, 1910.
I may add, however, that could I take the view that defendant held the bags destroyed by fire, as warehouseman and not as carrier, Í would concur in the decree, for I see no evidence of negligence on the part of the defendant.
January 24, 1910.